Citation Nr: 0724566	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spondylosis.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  That decision granted service 
connection for lumbar spondylosis and assigned a 10 percent 
disability evaluation effective from June 16, 2003.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in February 2006.  
That development was completed, and the case has since been 
returned to the Board for appellate review.

The Board notes that the veteran's appeal had originally 
included the issue of entitlement to a higher initial 
evaluation for chronic rectal prolapse.  However, in a 
statement submitted in May 2007, the veteran stated that he 
wished to withdraw his appeal for that issue.  Accordingly, 
the issue of entitlement to a higher initial evaluation for 
chronic rectal prolapse no longer remains in appellate status 
and no further consideration is required.

The issues of entitlement to a higher initial evaluation for 
radiculopathy of the right and left lower extremities will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran does not have moderate limitation of lumbar 
spine.

3.  The veteran does not have a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  

4.   The veteran does not have forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

5.  The veteran does not have incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for lumbar spondylosis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5235-
5243, 5295 (2001-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) apply to all five 
elements of the claim:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, upon receipt of an application 
for a service-connection claim, VA must review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO provided the appellant with notice 
regarding the evidence needed to substantiate his claim for 
service connection for lumbar spondylosis in July 2003, prior 
to the initial rating decision granting that claim in January 
2004.  However, the notice sent in July 2003 did not 
specifically inform the veteran that a disability rating and 
an effective date for the award of benefits would be assigned 
if service connection is awarded because, in 2003, judicial 
interpretation of the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) had not yet made clear 
that notice applied to all five elements of a service 
connection claim.  Nevertheless, for the reasons which 
follow, the Board concludes that VA cured any defect in the 
initial notice on these latter two elements before the case 
was transferred to the Board on appeal, and no prejudice to 
the appellant will result in proceeding with the issuance of 
a final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

Concerning this, the Board notes that, when VA grants service 
connection for a disability, it assigns a disability rating 
for that disability and an effective date for service 
connection and the initial rating in the rating decision 
granting service connection.  VA then sends the veteran a 
copy of the rating decision with a notification letter 
informing him of its decision and his right to appeal.  In 
this case, VA assigned a 10 percent disability evaluation for 
lumbar spondylosis and notified the veteran in the 
notification letter and rating decision what the specific 
rating criteria in the VA Schedule for Rating Disabilities 
were for rating spine disorders and what evidence in the case 
was relied on in assigned the specific ratings.  See 
Fenderson, 12 Vet. App. at 126.  In addition, VA explained to 
the veteran that the effective date assigned for the grant of 
service connection and the 10 percent disability evaluation 
was based on the date of receipt of his claim for service 
connection.  

Thereafter, the appellant filed a notice of disagreement 
limiting his appeal to an increased disability rating for 
lumbar spondylosis.  The RO obtained additional treatment 
records and readjudicated the claim in a July 2004 statement 
of the case (SOC) providing reasons for its decision, which 
included a discussion of the evidence on which the decision 
was based, and again informed the veteran of the specific 
rating criteria in the VA Schedule for Rating Disabilities 
which are used to evaluate spine disorders.  The veteran 
continued his appeal, and additional treatment records were 
associated with the claims file.  The claim for a higher 
initial evaluation was then readjudicated in September 2004 
supplemental statement of the case (SSOC), which denied his 
claim.  The veteran appealed the case to BVA, and the Board 
remanded his case for further development in February 2006.  
A letter was later sent to the veteran in March 2006, which 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.  He was also afforded VA 
examinations in August 2006 and January 2007, and a medical 
opinion was obtained in April 2007.  In addition, a SSOC was 
issued in May 2007, which denied his claim for a higher 
initial evaluation.  The veteran was provided with the rating 
criteria used to evaluate his claim and the reasons for the 
denial.   Thus, in this case, the Board concludes that any 
defect in the July 2003 notification letter with regard to 
assignment of a disability rating and effective date was 
cured by subsequent notice to the veteran and readjudication 
of his claim in the rating decision, SOC, and SSOCs.  
Prickett, 20 Vet. App. at 377-78.  

Moreover, with respect to the content of the notice, the 
January 2004 rating decision; the July 2004 SOC; and, the 
September 2004 and May 2007 SSOCs notified the veteran of the 
reasons for the denial of his request for an increased rating 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.  As noted above, the SOC 
and SSOCs provided the veteran with the specific schedular 
criteria used to evaluate his service-connected lumbar 
spondylosis.  The March 2006 letter also explained how 
disability ratings are determined.

In addition, the RO notified the veteran in the July 2003 
notice letter about the information and evidence that VA 
would seek to provide.  In particular, the letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that 
he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the July 2003 letter stated that it was 
still the veteran's responsibility to support his claim with 
appropriate evidence and to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  In addition to 
being notified in the rating decision, SOC, SSOCs, and March 
2006 letter of the rating criteria pertaining to lumbar 
spondylosis and informed of how the effective date was 
determined, the veteran also was given ample opportunity to 
provide additional evidence or argument.  The veteran and his 
representative have not disagreed with the assigned effective 
date, but only with the rating percentage assigned.  As noted 
above, because each of the four notice requirements has been 
fully satisfied in this case, any error in not providing a 
single notice to the appellant covering all the requirements 
is harmless error.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).

In addition, the duty to assist the veteran has been met in 
this case.  The veteran's service medical records as well as 
his VA and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  He 
was also afforded VA examinations in September 2003, August 
2006, and January 2007, and medical opinion was obtained in 
April 2007.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  Thus, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision in this case as a defect, if 
any, in providing notice and assistance to the veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005).   


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent disability 
evaluation for his lumbar spondylosis pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The Board notes that VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

The veteran was notified of these regulation changes in the 
SOC and SSOCs.  Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard, 4 Vet. App. 
at 393-94.

Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion is slight, a 10 percent rating is warranted.  When 
limitation of motion is moderate, a 20 percent rating is 
warranted.  

Further, prior to September 23, 2003, under Diagnostic Code 
5295, a 10 percent disability evaluation is assigned for a 
lumbosacral strain with characteristic pain on motion.  A 20 
percent disability evaluation is contemplated for a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 weeks.  A 20 percent disability evaluation 
was contemplated for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 weeks. See Amendment to Part 4, Schedule 
for Rating Disabilities, Effective September 23, 2002; See 67 
Fed. Reg. 54345-54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.
A 20 percent disability evaluation is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2006). See also 38 C.F.R. § 4.71a, Plate V (2006). 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  

In considering the evidence of record under Diagnostic Code 
5292, the Board concludes that the veteran is not entitled to 
a higher initial evaluation for his lumbar spondylosis.  The 
medical evidence of record does not show the veteran to have 
moderate limitation of motion of the lumbar spine.  In fact, 
the September 2003 VA examination found the veteran to have 
forward flexion from zero to 85 degrees, posterior extension 
from zero to 20 degrees, lateral flexion form zero to 20 
degrees in both directions, and lateral rotation from zero to 
25 degrees in both directions.   

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"slight" or "moderate."  In regards to the 
thoracolumbar spine, a full range of motion for forward 
flexion is 90 degrees, backward extension is to 30 degrees, 
left and right lateral flexion is to 30 degrees, and left and 
right rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2005).  As such, the medical evidence of record has 
not demonstrated that the veteran has moderate limitation of 
motion of lumbar spine.  Therefore, the Board finds that the 
veteran has not met the criteria for a higher initial 
evaluation under Diagnostic Code 5292.

When the evidence in this case is considered under the 
schedular criteria of Diagnostic Code 5295, the Board finds 
that the evidence of record does not establish entitlement to 
a higher initial evaluation for the veteran's spine 
disability.  The medical evidence of record does not show the 
veteran to have a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  In fact, the September 
2003 VA examiner indicated that the musculature of the 
veteran's back was strong and that he had no postural 
abnormalities or fixed deformities.  Moreover, as noted 
above, he had lateral flexion form zero to 20 degrees in both 
directions, and lateral rotation from zero to 25 degrees in 
both directions.   Therefore, the Board finds that the 
veteran has not met the criteria for an increased evaluation 
for his lumbar spondylosis under Diagnostic Code 5295.  

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective September 
23, 2002, the Board finds that the veteran is not entitled to 
an initial evaluation in excess of 10 percent for his 
service-connected back disability.  The evidence of record 
does not reveal incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least two weeks 
but less than four weeks during the past 12 months.  As 
previously noted, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 1.  The Board does observe that the veteran 
told the June 2004 VA examiner that his back pain was 
incapacitating at times.  However, there is no medical 
evidence showing that a physician has actually prescribed bed 
rest.  In fact, at the time of his August 2006 VA 
examination, the veteran denied having any periods of 
incapacitation during the previous 12 months that required 
physician care and prescribed bed rest.  He also denied 
having any such episodes at the time of his January 2007 VA 
examination.  Therefore, the Board finds that the veteran is 
not entitled to an increased evaluation under the rating 
criteria in effect as of September 23, 2002.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that a higher initial evaluation is not 
warranted for the veteran's lumbar spondylosis.  As 
previously discussed, the veteran does not have 
incapacitating episodes with a total duration of at least two 
weeks but less than four weeks during the past 12 months.  
Additionally, he does not have forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The Board 
does acknowledge the private medical records dated from 
October 2000 to September 2006 documenting the veteran as 
having limitation of motion.  However, the remainder of the 
veteran's medical records do not show him to have such 
impairment.  In fact, the August 2006 VA examination found 
the veteran to have flexion from zero to 70 degrees, 
extension from zero to 25 degrees, and lateral flexion and 
rotation to 35 degrees bilaterally.  The January 2007 VA 
examiner also indicated that the veteran's range of motion 
was normal.   Moreover, the medical evidence of record does 
not show the veteran to have muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  In fact, the August 2006 VA examiner indicated 
that there was no objective evidence of spasm or guarding.  
He also commented that the veteran had a normal gait and 
posture and that there were no abnormal spine curvatures.  In 
addition, the January 2007 VA examiner noted that the veteran 
did not have any spasms.  Therefore, the Board finds that the 
veteran is not entitled to a higher initial evaluation for 
his lumbar spondylosis under the revised rating criteria.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his lumbar spondylosis.  The medical evidence 
of record does not identify any separate neurological 
findings or disability not already contemplated under the 
discussed pertinent criteria.  The Board does acknowledge the 
veteran's complaints of radiating pain and numbness in his 
lower extremities.  However, the veteran is already 
separately service-connected for radiculopathy of the right 
and left lower extremities.  Separate disability ratings may 
be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition. See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Therefore, the Board concludes that the 
veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
back is contemplated in the currently assigned 10 percent 
disability evaluation.  Indeed, the January 2004 rating 
decision specifically contemplated this pain and its effect 
on the veteran's functioning in its grant of the 10 percent 
disability evaluation.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the August 2006 VA examiner indicated 
that there was no additional limitation of motion on 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a higher 
initial evaluation for lumbar spondylosis.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected lumbar 
spondylosis has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
back disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An initial evaluation in excess of 10 percent or lumbar 
spondylosis is denied.


REMAND

Reason for Remand:  To issue a statement of the case.  

A review of the evidence reveals that a May 2007 rating 
decision and supplemental statement of the case (SSOC) 
granted service connection for radiculopathy of the right and 
left lower extremities and assigned separate 10 percent 
disability evaluations effective from June 16, 2003, and 
August 1, 2006, respectively.  The veteran subsequently 
submitted a statement in May 2007 in which he claimed 
entitlement to an increased evaluation for his radiculopathy 
of the right and left lower extremities and requested that 
the claims be forwarded to BVA.  To date, however, the RO has 
not issued a statement of the case (SOC) in response to what 
is construed as the veteran's notice of disagreement (NOD). 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 
(2003); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) 
(VA should liberally interpret a written communication which 
may constitute an NOD under the law.), rev'd sub nom Gallegos 
v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 
38 C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, and 
assuming that the [claimant] desired appellate review, 
meeting the requirement of § 20.201 was not an onerous task). 
See also Gallegos v. Principi, 16 Vet. App. 551 (2003) (per 
curiam).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2006); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give VA an 
opportunity to cure this defect.  Thereafter, the veteran's 
claims file should be returned to the Board only if the 
veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

A statement of the case should be 
issued addressing the issues of 
entitlement to a higher initial 
evaluation for radiculopathy of the 
right and left lower extremities.  The 
statement of the case should include a 
discussion of all relevant evidence 
considered and citation to all 
pertinent law and regulations.  
Thereafter, the veteran should be 
given an opportunity to perfect an 
appeal by submitting a timely 
substantive appeal in response 
thereto.  The veteran should be 
advised that the claims file will not 
be returned to the Board for appellate 
consideration of this issue following 
the issuance of the statement of the 
case unless he perfects his appeal.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


